AMENDMENT TO WARRANT AND
TERMINATION OF WARRANT

        THIS AMENDMENT TO WARRANT AND TERMINATION OF WARRANT (this “Amendment”)
is made and entered into as of November 15, 2006 (the “Effective Date”) by and
between Auriga Laboratories, Inc., a Delaware corporation (the “Company”), and
Trilogy Capital Partners, Inc. (the “Holder”).


RECITALS

        WHEREAS, the Company and the Holder have entered into that certain
Letter of Engagement dated April 12, 2006 (the “Engagement Letter”) pursuant to
which the Holder was to provide certain investor relation and related consulting
services to the Company (the “Services”);

        WHEREAS, as consideration for the Services to be provided under the
Engagement Letter, the Company issued to the Holder (i) One Million (1,000,000)
warrants dated April 12, 2006 (the “First Warrant”) that entitled the Holder to
purchase one (1) share of common stock of the Company for each one (1) warrant,
and (ii) Two Hundred Fifty Thousand (250,000) warrants dated April 12, 2006 (the
“Second Warrant” and together with the First Warrants, the “Warrants”) that
entitled the Holder to purchase one (1) share of common stock of the Company for
each one (1) warrant;

        WHEREAS, subsequent to the issuance of the Warrants, as a result of a
split of the common stock of the Company, the number of shares of common stock
and the related exercise price have been adjusted such that (i) with respect to
the First Warrant the total number of shares of common stock to which the Holder
is entitled to purchase is Two Million Nine Hundred Seventeen (2,000,917), with
an exercise price of $0.9246 per share, and (ii) with respect to the Second
Warrant the total number of shares of common stock to which the Holder is
entitled to purchase is Five Hundred Thousand Two Hundred Twenty-Nine (500,229),
with an exercise price of $1.2494 per share;

        WHEREAS, the Company and the Holder have had various disagreements
regarding the Holder’s performance of the Services; and

        WHEREAS, the Company and the Holder desire to settle the disputes
between them by (i) terminating the Engagement Letter, (ii) terminating the
Second Warrant and (iii) modifying and amending the First Warrant to reduce the
number of shares of common stock of the Company to which the Holder is entitled
to purchase from Two Million Nine Hundred Seventeen (2,000,917) to Two Hundred
Fifty Thousand (250,000) shares of common stock of the Company, with an exercise
price of $0.9246, all in accordance with the terms set forth herein.

--------------------------------------------------------------------------------


AGREEMENT

        NOW THEREFORE, in consideration of the foregoing and the respective
covenants and agreements hereinafter set forth, and intending to be legally
bound hereby, the parties hereto agree as follows:

    1.     The Holder represents and warrants that it (a) is the current holder
of the Warrants, (b) has not exercised or otherwise converted any of the
Warrants and (c) has not assigned, transferred or otherwise encumbered the
Warrants or underlying shares of common stock of the Company.

    2.     Effective as of November 1, 2006, the Engagement Letter shall
terminate and any and all rights and obligations of the parties thereunder shall
likewise terminate.

    3.     Effective as of the Effective Date, the Second Warrant is hereby
cancelled and terminated. The Holder hereby agrees that on or after the
Effective Date it shall promptly cancel and deliver to the Company the original
Second Warrant.

    4.     Effective as of the Effective Date, the preamble to the First Warrant
shall be deleted in its entirety and the following shall be substituted
therefor:

“THE SECURITIES REPRESENTED BY THESE WARRANTS HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

--------------------------------------------------------------------------------



Number of Warrants:  250,000
Date of Issuance:        April 12, 2006, as amended on November 15, 2006


AURIGA LABORATORIES, INC.


WARRANTS

        Auriga Laboratories, Inc., a Delaware corporation, and its successors
and assigns (“Auriga”), for value received, hereby certifies that Trilogy
Capital Partners, Inc., or its registered assigns (the “Holder”), is the owner
of Two Hundred and Fifty Thousand (250,000) Warrants of Auriga (the “Warrants”).
Each Warrant entitles the Holder, subject to the terms set forth below, to
purchase from Auriga, at any time after the date hereof and on or before the
Expiration Date (as defined in Section 1.3 below), one share of common stock of
Auriga (subject to vesting and as adjusted from time to time pursuant to the
provisions of this Certificate), for the Exercise Price (as defined in
Section 1.1 below). These Warrants were issued in connection with that certain
Letter of Engagement dated April 12, 2006 between Auriga and the Holder (the
“LOE”) and were amended pursuant to that certain Amendment to Warrant and
Termination of Warrant dated November 15, 2006 between Auriga and the Holder.”

-2-

--------------------------------------------------------------------------------

    5.     From and after the date of this Amendment, the references in the
First Warrant to “this Warrant,” “these Warrants,” “hereof,” “hereunder” or
words of like import shall be deemed to mean the First Warrant as modified and
amended by this Amendment.

    6.     Defined terms used and not defined in this Amendment shall have the
same meanings assigned to them in the Warrants.

    7.     For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each of the parties, the Holder and the Company
mutually agree to release, acquit and forever discharge each other from any and
all claims, demands, damages, costs, expenses, actions and causes of action of
every kind and nature that each has against the other, arising out of or in any
way related to the Engagement Letter, the Second Warrant and, to the extent it
is amended hereby, the First Warrant. Such release includes all claims of every
kind and nature, whether presently known or hereafter discovered, whether
contingent or absolute, whether liquidated or unliquidated, whether foreseen or
unforeseen, whether anticipated or unanticipated, whether suspected or
unsuspected, whether arising by operation of law or otherwise, regardless of
whether the claims presently exist. Further, the Holder agrees to execute and
deliver to the Company or for the Company such other documents and written
assurances and agrees to take such further action as the Company may reasonably
request to more fully carry out the terms of this Amendment.

    8.     Except as expressly modified and amended pursuant to this Amendment,
all of the terms and provisions of the First Warrant shall remain in full force
and effect.

    9.     This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which, when taken together, shall
constitute one and the same instrument.

    10.     This Amendment shall be construed in accordance with and governed by
the laws of the State of Delaware without regard to choice of law principles.

    11.     BY SIGNING THIS AMENDMENT, THE HOLDER MAY BE SUBJECT TO CERTAIN
FEDERAL AND STATE TAX CONSEQUENCES. THE HOLDER SHOULD CONSULT A TAX ADVISER
BEFORE EXECUTING THIS AMENDMENT.

[Remainder of this page intentionally left blank.]



-3-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date and year first above written.

AURIGA LABORATORIES, INC. TRILOGY CAPITAL PARTNERS, INC.


By:  /s/ Philip Pesin By:  /s/ A. J. Cervantes Name:  Philip Pesin Name:  A. J.
Cervantes Title:  CEO Title:  CEO













-4-